Exhibit 10.1 Second Amended and Restated Credit Agreement Dated as of August 31, 2009 among VANGUARD NATURAL GAS, LLC, as Borrower, CITIBANK, N.A., as Administrative Agent, and The Lenders Party Hereto Co-Lead Arranger, Sole Bookrunner and Co-Syndication Agent Citibank, N.A. Co-Lead Arranger and Co-Syndication Agent BNP Paribas TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01. Terms Defined Above…………… 1 Section 1.02. Certain Defined Terms….…………… 2 Section 1.03. Types of Loans and Borrowings…………… 22 Section 1.04. Terms Generally; Rules of Construction……………. 22 Section 1.05. Accounting Terms and Determinations; GAAP……………. 23 ARTICLE II THE CREDITS Section 2.01. Commitments…………… 23 Section 2.02. Loans and Borrowings…………….……………. 23 Section 2.03. Requests for Borrowings…………… 24 Section 2.04. Interest Elections………….…………… 25 Section 2.05. Funding of Borrowings…………….…………… 27 Section 2.06. Termination and Reduction of Aggregate Maximum Credit Amounts…………. 27 Section 2.07. Borrowing Base…………… 28 Section 2.08. Letters of Credit………….…………… 31 Section 2.09. Collateral…………… 36 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01. Repayment of Loans…………… 37 Section 3.02. Interest…………… 37 Section 3.03. Alternate Rate of Interest…………….…………… 38 Section 3.04. Prepayments…………… 38 Section 3.05. Fees…………… 40 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01. Prepayments Generally; Pro Rata Treatment; Sharing of Set-offs…………… 41 Section 4.02. Presumption of Payment by the Borrower…………… 42 Section 4.03. Certain Deductions by the Administrative Agent…….…………… 43 Section 4.04. Disposition of Proceeds…………… 43 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY Section 5.01. Increased Costs……………. 43 Section 5.02. Break Funding Payments…………… 45 Section 5.03. Taxes…………… 45 Section 5.04. Mitigation Obligations; Replacement of Lenders…………… 47 Section 5.05. Illegality…………… 48 i ARTICLE VI CONDITIONS PRECEDENT Section 6.01. Effectiveness…………… 48 Section 6.02. Each Credit Event…………….…………… 50 Section 6.03. Effectiveness of Borrowing Base Increase…………… 51 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01. Organization; Powers…………….……………. 52 Section 7.02. Authority; Enforceability……………. 52 Section 7.03. Approvals; No Conflicts…………….……………. 52 Section 7.04. Financial Condition; No Material Adverse Change…………… 53 Section 7.05. Litigation…………… 53 Section 7.06. Environmental Matters…………… 53 Section 7.07. Compliance with the Laws and Agreements; No Defaults……………. 54 Section 7.08. Investment Company Act…………….…………… 55 Section 7.09. Taxes…………….…………… 55 Section 7.10. ERISA…………… 55 Section 7.11. Disclosure; No Material Misstatements…………… 56 Section 7.12. Insurance……………. 57 Section 7.13. Restriction on Liens…… ……………. 57 Section 7.14. Subsidiaries…………….……………. 57 Section 7.15. Location of Business and Offices……………. 57 Section 7.16. Properties; Titles; Etc…….……………. 57 Section 7.17. Maintenance of Properties……………. 58 Section 7.18. Gas Imbalances, Prepayments……………. 59 Section 7.19. Marketing of Production……………. 59 Section 7.20. Swap Agreements……….……………. 59 Section 7.21. Use of Loans and Letters of Credit……………. 60 Section 7.22. Solvency…………….……………. 60 Section 7.23. Sanctioned Persons……….……………. 60 Section 7.24. Security Instruments……………. 60 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01. Financial Statements; Other Information…………… 61 Section 8.02. Notices of Material Events…………… 64 Section 8.03. Existence; Conduct of Business…………… 65 Section 8.04. Payment of Obligations…………… 65 ii Section 8.05. Performance of Obligations under Loan Documents…………… 65 Section 8.06. Operation and Maintenance of Properties…………… 65 Section 8.07. Insurance…………… 66 Section 8.08. Books and Records; Inspection Rights…………… 67 Section 8.09. Compliance with Laws…………… 67 Section 8.10. Environmental Matters…………… 67 Section 8.11. Further Assurances…………… 68 Section 8.12. Reserve Reports…………… 68 Section 8.13. Title Information…………… 69 Section 8.14. Additional collateral; Additional Guarantors…………… 70 Section 8.15. ERISA Compliance…………… 71 Section 8.16. Swap Agreements…………… 72 Section 8.17. Administrative Agent as Principal Depository…………… 72 Section 8.18. Chief Financial Officer…………… 72 ARTICLE IX NEGATIVE COVENANTS Section 9.01. Financial Covenants…………… 72 Section 9.02. Debt…………… 73 Section 9.03. Liens…………….…………… 73 Section 9.04. Dividends, Distributions and Redemptions…………….…… 74 Section 9.05. Investments, Loans and Advances…………… 74 Section 9.06. Nature of Business; International Operations…………….…… 76 Section 9.07. Limitation on Leases…………… 76 Section 9.08. Proceeds of Notes…………… 76 Section 9.09. ERISA Compliance…………….…… 76 Section 9.10. Sale or Discount of Receivables…………….…… 78 Section 9.11. Mergers; Etc…………….…… 78 Section 9.12. Sale of Properties…………….…… 78 Section 9.13. Environmental Matters…………… 78 Section 9.14. Transactions with Affiliates…………….…… 78 Section 9.15. Subsidiaries…………… 78 Section 9.16. Negative Pledge Agreements; Dividend Restrictions…………… 79 Section 9.17. Gas Imbalances, Take-or-Pay or Other Prepayments…………… 79 Section 9.18. Swap Agreements…………… 79 Section 9.19. Marketing Activities…………… 79 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01. Events of Default…………… 80 Section 10.02. Remedies…………… 82 iii ARTICLE XI THE AGENTS Section 11.01. Appointment; Powers…………… 83 Section 11.02. Duties and Obligations of Administrative Agent…………… 83 Section 11.03. Action by Administrative Agent…………… 84 Section 11.04. Reliance by Administrative Agent….……………. 85 Section 11.05. Subagents………….…………… 85 Section 11.06. Resignation of Removal of Administrative Agent…………… 86 Section 11.07. Agents as Lenders…………… 86 Section 11.08. No Reliance…………… 87 Section 11.09. Administrative Agent May File Proofs of Claim…………… 88 Section 11.10. Authority of Administrative Agent to Release Collateral and Liens…………… 88 Section 11.11. The Arranger, Bookrunner, Etc…………… 88 ARTICLE XII MISCELLANEOUS Section 12.01. Notices…………….……………. 89 Section 12.02. Waivers; Amendments…………….…………… 90 Section 12.03. Expenses, Indemnity, Damage Waiver…………… 92 Section 12.04. Successors and Assigns…………… 94 Section 12.05. Survival; Revival; Reinstatement…………… 97 Section 12.06. Counterparts; Integration; Effectiveness…………… 98 Section 12.07. Severability….……………. 98 Section 12.08. Right of Setoff…………….……………. 98 Section 12.09. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER OF JURY TRIAL…………… 99 Section 12.10. Headings……………. 99 Section 12.11. Confidentiality……………. Section 12.12. Interest Rate Limitation……………. Section 12.13. EXCULPATION PROVISIONS…………… Section 12.14. Collateral Matters; Swap Agreements…………….…………… Section 12.15. No Third Party Beneficiaries……………. Section 12.16. USA Patriot Act Notice……………. Section 12.17. Amendment and Restatement; Release……………. iv ANNEXES, EXHIBITS AND SCHEDULES Annex IList of Maximum Credit Amounts Exhibit A Form of Note Exhibit BForm of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit ESecurity Instruments Exhibit F Form of Assignment and Assumption Exhibit G Affidavit of Payment of Trade Bills Exhibit H Property Certificate Schedule 7.05Litigation Schedule 7.06Environmental Schedule 7.12Insurance Schedule 7.14Subsidiaries and Partnerships Schedule 7.18Gas Imbalances Schedule 7.19Marketing Contracts Schedule 7.20Current Swap Agreements Schedule 7.24Mortgage Filing Offices Schedule 9.03Existing Liens Schedule 9.05Investments v THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August31, 2009, is among VANGUARD NATURAL GAS, LLC, a limited liability company duly formed and existing under the laws of the Commonwealth of Kentucky (the "Borrower"); each of the Lenders from time to time party hereto; and CITIBANK, N.A. (in its individual capacity, "Citibank"), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the "Administrative Agent"). R E C I T A L S A.The Borrower (formerly known as Nami Holding Company, LLC), Administrative Agent, and certain lenders have previously entered into that certain Credit Agreement dated as of January 3, 2007, as amended by that certain First Amendment to Credit Agreement dated as of March 2, 2007, and as amended by that certain Second Amendment to Credit Agreement dated as of April 13, 2007, and as amended by that certain Third Amendment to Credit Agreement dated as of May 4, 2007, and as amended by that certain Fourth Amendment to Credit Agreement dated as of August 30, 2007, and as amended by that certain Fifth Amendment to Credit Agreement dated as of October 5, 2007, and as amended by that certain Sixth Amendment to Credit Agreement dated as of November 15, 2007 (collectively, the "Original 2007 Credit Agreement"). B.The Borrower, the Administrative Agent and certain Lenders then amended and restated the Original 2007 Credit Agreement pursuant to the terms of a First Amended and Restated Credit Agreement as of February14, 2008, which was then amended by that certain First Amendment to First Amended and Restated Credit Agreement dated as of May15, 2008, that certain Second Amendment to First Amended and Restated Credit Agreement dated as of October22, 2008, that certain Third Amendment to First Amended and Restated Credit Agreement dated as of February 18, 2009 and that certain Fourth Amendment to First Amended and Restated Credit Agreement dated as of June 26, 2009 (these five instruments are collectively referred to herein as the "Original 2008 Credit Agreement"). C.The parties desire to further amend the Original 2008 Credit Agreement, to increase the Borrowing Base from $154,000,000 to $175,000,000 and to add additional Lenders.Because of the number of amendments previously entered into and the changes required to effect the desired amendments, the parties deem it advantageous to restate the terms and provisions of the Original 2008 Credit Agreement as hereinafter set forth. In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto hereby agree that the Original 2008 Credit Agreement is amended and restated in its entirety as follows: ARTICLE I Definitions and Accounting Matters Section 1.01.Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. 1 Section 1.02.Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: "ABR", when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. "Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate. "Administrative Questionnaire" means an Administrative Questionnaire in a form supplied from time to time by the Administrative Agent. "Affected Loans" has the meaning assigned such term in Section5.05. "Affidavit of Payment of Trade Bills" means all Affidavits of Payment of Trade Bills executed by NRC, Ariana, TEC, Vanguard Permian, the Borrower and their Affiliates and delivered to the Administrative Agent pursuant to the Original 2007 Credit Agreement and the Original 2008 Credit Agreement. "Affiliate" means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. "Agents" means, collectively, the Administrative Agent and other agents subsequently named; and "Agent" shall mean either the Administrative Agent or such other agent, as the context requires. "Aggregate Maximum Credit Amounts" at any time shall equal the sum of the Maximum Credit Amounts of the respective Lenders, as the same may be reduced or terminated pursuant to Section2.06. "Agreement" means this Second Amended and Restated Credit Agreement, as the same may from time to time be amended, modified, supplemented or restated. "Alternate Base Rate" means, for any day, a rate per annum equal to the greater of (a)the Prime Rate in effect on such day, (b)the Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (c)the Adjusted LIBO Rate (based on an Interest Period of 30days) in effect on such day plus 2%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate or the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. "Applicable Margin" means, for any day, with respect to any ABR Loan or Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be, the rate per annum set forth in the Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization Percentage then in effect: Borrowing Base Utilization Grid Borrowing Base Utilization Percentage <50% >50% <75% >75% <90% >90% Eurodollar Loans 2.25% 2.50% 2.75% 3.00% ABR Loans 1.25% 1.50% 1.75% 2.00% Commitment Fee Rate .50% .50% .50% .50% 2 Each change in the Applicable Margin shall apply during the period commencing on the effective date of such change and ending on the date immediately preceding the effective date of the next such change, provided, however, that if at any time the Borrower fails to deliver a Reserve Report pursuant to Section8.12(a), then the "Applicable Margin" means the rate per annum set forth on the grid when the Borrowing Base Utilization Percentage is at its highest level. "Applicable Percentage" means, with respect to any Lender, the percentage of the Aggregate Maximum Credit Amounts represented by such Lender's Maximum Credit Amount as such percentage is set forth on Annex I.If the Maximum Credit Amounts have terminated or expired, the Applicable Percentages shall be determined based upon the Maximum Credit Amounts most recently in effect, giving effect to any assignments. "Approved Counterparty" means (a) any Lender or any Affiliate of a Lender, or (b)any other Person engaged in the business of writing Swap Agreements whose long term senior unsecured debt rating is A-/A3 by S&P or Moody's (or their equivalent) or higher and that is acceptable to the Administrative Agent, or (c)any other Person from time to time approved by the Majority Lenders. "Approved Fund" means any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. "Approved Petroleum Engineers" means (a)Netherland, Sewell& Associates, Inc., (b)Ryder Scott Company Petroleum Consultants, L.P., (c)DeGolyer and MacNaughton, and (d)any other independent petroleum engineers acceptable to the Administrative Agent. "Ariana"means Ariana Energy, LLC, a Tennessee limited liability company. "Arranger" means (a)Citibank, in its capacities as the co-lead arranger, sole bookrunner and co-syndication agent hereunder, and (b)BNP Paribas, in its capacities as co-lead arranger and co-syndication agent hereunder. "Assignment and Assumption" means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required by Section12.04(b)), and accepted by the Administrative Agent, in the form of ExhibitF or any other form approved by the Administrative Agent. 3 "Availability Period" means the period from and including the Effective Date to but excluding the Termination Date. "Board" means the Board of Governors of the Federal Reserve System of the United States of America or any successor Governmental Authority. "Borrowing" means Loans of the same Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect. "Borrowing Base" means at any time an amount equal to the amount determined in accordance with Section2.07, as the same may be adjusted from time to time pursuant to Section8.13(c). "Borrowing Base Deficiency" occurs if at any time the total Revolving Credit Exposures exceeds the Borrowing Base then in effect. "Borrowing Base Utilization Percentage" means, as of any day, the fraction expressed as a percentage, the numerator of which is the sum of the Revolving Credit Exposures of the Lenders on such day, and the denominator of which is the Borrowing Base in effect on such day. "Borrowing Request" means a request by the Borrower for a Borrowing in accordance with Section2.03. "Business Day" means any day that is not a Saturday, Sunday or other day on which commercial banks in New York City or Dallas, Texas are authorized or required by law to remain closed; and if such day relates to a Borrowing or continuation of, a payment or prepayment of principal of or interest on, or a conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice by the Borrower with respect to any such Borrowing or continuation, payment, prepayment, conversion or Interest Period, any day which is also a day on which dealings in dollar deposits are carried out in the London interbank market. "Capital Expenditures" means, in respect of any Person, for any period, the aggregate (determined without duplication) of all exploration and development expenditures and costs that are capital in nature and any other expenditures that are capitalized on the balance sheet of such Person in accordance with GAAP. "Capital Leases" means, in respect of any Person, all leases which shall have been, or should have been, in accordance with GAAP, recorded as capital leases on the balance sheet of the Person liable (whether contingent or otherwise) for the payment of rent thereunder. "Casualty Event" means any loss, casualty or other insured damage to, or any nationalization, taking under power of eminent domain or by condemnation or similar proceeding of, any Property of the Borrower or any of its Subsidiaries having a fair market value in excess of $2,000,000. 4 "Change in Control" means (a) the acquisition of ownership, directly or indirectly, beneficially or of record, by any Person or group (within the meaning of the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof) of Equity Interests representing more than 25% of the aggregate ordinary voting power represented by the issued and outstanding Equity Interests of the Borrower, or (b) occupation of a majority of those seats (other than vacant seats) on the board of managers of Borrower by Persons who were neither (i) nominated by the board of managers of the Borrower nor (ii) appointed by managers so nominated. "Change in Law" means (a) the adoption of any law, rule, regulation or treaty after the date of this Agreement, (b) any change in any law, rule, regulation or treaty or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement or (c)compliance by any Lender or the Issuing Bank (or, for purposes of Section5.01(b)), by any lending office of such Lender or by such Lender's or the Issuing Bank's holding company, (if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement. "Code" means the Internal Revenue Code of 1986, as amended from time to time, and any successor statute. "Commitment" means, with respect to each Lender, the commitment of such Lender to make Loans and to acquire participations in Letters of Credit hereunder, expressed as an amount representing the maximum aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such commitment may be (a) modified from time to time pursuant to Section2.06 and (b)modified from time to time pursuant to assignments by or to such Lender pursuant to Section12.04(b), and "Commitments" means the aggregate amount of the Commitments of all of the Lenders.The amount representing each Lender's Commitment shall at any time be the lesser of such Lender's Maximum Credit Amount and such Lender's Applicable Percentage of the then effective Borrowing Base. "Commitment Fee Rate" has the meaning set forth in the definition of "Applicable Margin". "Consolidated Interest Coverage Ratio" means, as of any date of determination, for the Borrower, the Consolidated Subsidiaries and Vanguard Resources on a consolidated basis, the ratio of (a)EBITDA for each four consecutive fiscal quarter period, less the aggregate amount of cash used to purchase Equity Interests of Vanguard Resources for the twelve month period ending on the last day of such fiscal quarter, to (b) Interest Expense for such twelve month period. "Consolidated Leverage Ratio" means, as of any date of determination, for the Borrower, the Consolidated Subsidiaries and Vanguard Resources on a consolidated basis, the ratio of (a) Total Debt as of such date to (b) EBITDA for each four consecutive fiscal quarter period ending on and after December 31, 2007.For purposes of calculating the Consolidated Leverage Ratio at any date, EBITDA shall be calculated on a pro forma basis (as certified by the Borrower to the Administrative Agent and as approved by the Administrative Agent) assuming that all acquisitions made, and all dispositions completed, during the four consecutive fiscal quarters then most recently ended have been made on the first day of such period (but without any adjustment for projected cost savings or other synergies). 5 "Consolidated Subsidiaries" means each Subsidiary of the Borrower (whether now existing or hereafter created or acquired) the financial statements of which shall be (or should have been) consolidated with the financial statements of the Borrower in accordance with GAAP. "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise.For the purposes of this definition, and without limiting the generality of the foregoing, any Person that owns directly or indirectly 10% or more of the Equity Interests having ordinary voting power for the election of the managers or other governing body of a Person will be deemed to "control" such other Person."Controlling" and "Controlled" have meanings correlative thereto. "Debt" means, for any Person, the sum of the following (without duplication):(a) all obligations of such Person for borrowed money or evidenced by bonds, bankers' acceptances, debentures, notes or other similar instruments; (b) all obligations of such Person (whether contingent or otherwise) in respect of letters of credit, surety or other bonds and similar instruments; (c) all accounts payable and all accrued expenses, liabilities or other obligations of such Person to pay the deferred purchase price of Property or services; (d) all obligations under Capital Leases; (e) all obligations under Synthetic Leases; (f) all Debt (as defined in the other clauses of this definition) of others secured by (or for which the holder of such Debt has an existing right, contingent or otherwise, to be secured by) a Lien on any Property of such Person, whether or not such Debt is assumed by such Person; (g) all Debt (as defined in the other clauses of this definition) of others guaranteed by such Person or in which such Person otherwise assures a creditor against loss of the Debt (howsoever such assurance shall be made) to the extent of the lesser of the amount of such Debt and the maximum stated amount of such guarantee or assurance against loss; (h) all obligations or undertakings of such Person to maintain or cause to be maintained the financial position or covenants of others or to purchase the Debt or Property of others; (i)obligations to deliver commodities, goods or services, including, without limitation, Hydrocarbons, in consideration of one or more advance payments, other than gas balancing arrangements in the ordinary course of business; (j) obligations to pay for goods or services even if such goods or services are not actually received or utilized by such Person; (k) any Debt of a partnership for which such Person is liable either by agreement, by operation of law or by a Governmental Requirement but only to the extent of such liability; (l) Disqualified Capital Stock; and (m) the undischarged balance of any production payment created by such Person or for the creation of which such Person directly or indirectly received payment.The Debt of any Person shall include all obligations of such Person of the character described above to the extent such Person remains legally liable in respect thereof notwithstanding that any such obligation is not included as a liability of such Person under GAAP. "Default" means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. 6 "Defaulting Lender" means any Lender that (a)has failed to fund any portion of the Loans or participations in LC Exposure required to be funded by it hereunder within one Business Day of the date required to be funded by it hereunder unless such failure has been cured, (b)has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute unless such failure has been cured, or (c)has been deemed insolvent or become the subject of a bankruptcy or insolvency proceeding. "Disqualified Capital Stock" means any Equity Interest that, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable) or upon the happening of any event, matures or is mandatorily redeemable for any consideration other than other Equity Interests (which would not constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise, or is convertible or exchangeable for Debt or redeemable for any consideration other than other Equity Interests (which would not constitute Disqualified Capital Stock) at the option of the holder thereof, in whole or in part, or requires the payment of any cash dividend or any other scheduled payment constituting a return of capital, in the case of each of the foregoing, on or prior to the date that is after the earlier of (a)the Maturity Date and (b)the date on which there are no Loans, LC Exposure or other obligations hereunder outstanding and all of the Commitments are terminated. "Dissenting Lender" has the meaning assigned such term in Section 2.07(c)(iv). "dollars" or "$" refers to lawful money of the United States of America. "Domestic Subsidiary" means any Subsidiary that is organized under the laws of the United States of America or any state thereof or the District of Columbia. "EBITDA" means, for any twelve-month period (except as otherwise expressly provided) ending on the last day of any fiscal quarter, consolidated net income, excluding any non-cash revenue or expense associated with Swap Agreements resulting from FAS 133, plus without duplication and to the extent deducted from revenues in determining consolidated net income, the sum of (a) the aggregate amount of consolidated Interest Expense for such period, (b) the aggregate amount of income tax expense for such period, (c) all amounts attributable to depletion, depreciation and amortization for such period, and (d) all other non-cash charges, all determined on a consolidated basis with respect to Borrower, the Consolidated Subsidiaries and Vanguard Resources in accordance with GAAP, using the results of the twelve-month period ending with that reporting period (except as otherwise herein provided). "Effective Date" means the date on which the conditions specified in Section6.01 of the Original 2007 Credit Agreement were satisfied (or waived in accordance with Section12.02 of the Original 2007 Credit Agreement). "Eligible Assignee" means (a)a Lender, (b)an Affiliate of a Lender, (c)an Approved Fund, and (d)any other Person (other than a natural person) approved by (i)the Administrative Agent, (ii)in the case of any assignment of a Commitment, the Issuing Bank, and (iii)unless an Event of Default has occurred and is continuing, the Borrower (each such approval not to be unreasonably withheld or delayed); provided that notwithstanding the foregoing, "Eligible Assignee" shall not include the Borrower or any of the Borrower's Affiliates or Subsidiaries. 7 "Engineering Reports" has the meaning assigned such term in Section2.07(c)(i). "Environmental Laws"means any and all Governmental Requirements relating to the environment or to emissions, discharges, releases or threatened releases of pollutants, contaminants, chemicals, or industrial, toxic or hazardous substances or wastes into the environment including ambient air, surface water, ground water, or land, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal, transport or handling of pollutants, contaminants, chemicals, or industrial, toxic or hazardous substances or wastes. "Equity Interests" means shares of capital stock, partnership interests, membership interests in a limited liability company, beneficial interests in a trust or other equity ownership interests in a Person, and any warrants, options or other rights entitling the holder thereof to purchase or acquire any such Equity Interest. "Equity Offering" means a public offering of the Equity Interests of Vanguard Resources, or any of its Affiliates which will result in proceeds of such public offering being made available to the Borrower. "ERISA" means the Employee Retirement Income Security Act of 1974, as amended, and any successor statute. "ERISA Affiliate" means each trade or business (whether or not incorporated) which together with the Borrower or a Subsidiary would be deemed to be a "single employer" within the meaning of section 4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the Code. "ERISA Event" means (a) a "Reportable Event" described in section 4043 of ERISA and the regulations issued thereunder, (b) the withdrawal of the Borrower, a Subsidiary or any ERISA Affiliate from a Plan during a plan year in which it was a "substantial employer" as defined in section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or the treatment of a Plan amendment as a termination under section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, (e) receipt of a notice of withdrawal liability pursuant to Section 4202 of ERISA or (f) any other event or condition which might constitute grounds under section 4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Plan. "Eurodollar", when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Adjusted LIBO Rate. "Event of Default" has the meaning assigned such term in Section10.01. 8 "Excepted Liens" means:(a) Liens for Taxes, assessments or other governmental charges or levies which are not delinquent or which are being contested in good faith by appropriate action and for which adequate reserves have been established and maintained in accordance with GAAP; (b) Liens in connection with workers' compensation, unemployment insurance or other social security, old age pension or public liability obligations which are not delinquent or which are being contested in good faith by appropriate action and for which adequate reserves have been established and maintained in accordance with GAAP; (c) statutory landlord's liens, operators', vendors', carriers', warehousemen's, repairmen's, mechanics', suppliers', workers', materialmen's, construction or other like Liens arising by operation of law in the ordinary course of business or incident to the exploration, development, operation and maintenance of Oil and Gas Properties each of which is in respect of obligations that are not delinquent or which are being contested in good faith by appropriate action and for which adequate reserves have been established and maintained in accordance with GAAP; (d) contractual Liens which arise in the ordinary course of business under operating agreements, joint venture agreements, oil and gas partnership agreements, oil and gas leases, farm-out agreements, division orders, contracts for the sale, transportation or exchange of oil and natural gas, unitization and pooling declarations and agreements, area of mutual interest agreements, overriding royalty agreements, marketing agreements, processing agreements, net profits agreements, development agreements, gas balancing or deferred production agreements, injection, repressuring and recycling agreements, salt water or other disposal agreements, seismic or other geophysical permits or agreements, and other agreements which are usual and customary in the oil and gas business and are for claims which are not delinquent or which are being contested in good faith by appropriate action and for which adequate reserves have been established and maintained in accordance with GAAP, provided that any such Lien referred to in this clause does not materially impair the use of the Property covered by such Lien for the purposes for which such Property is held by the Borrower or any Subsidiary or materially impair the value of such Property subject thereto; (e) Liens arising solely by virtue of any statutory or common law provision relating to banker's liens, rights of set-off or similar rights and remedies and burdening only deposit accounts or other funds maintained with a creditor depository institution, provided that no such deposit account is a dedicated cash collateral account or is subject to restrictions against access by the depositor in excess of those set forth by regulations promulgated by the Board and no such deposit account is intended by Borrower or any of its Subsidiaries to provide collateral to the depository institution; (f) easements, restrictions, servitudes, permits, conditions, covenants, exceptions or reservations in any Property of the Borrower or any Subsidiary for the purpose of roads, pipelines, transmission lines, transportation lines, distribution lines for the removal of gas, oil, coal or other minerals or timber, and other like purposes, or for the joint or common use of real estate, rights of way, facilities and equipment, which do not secure any monetary obligations and which in the aggregate do not materially impair the use of such Property for the purposes of which such Property is held by the Borrower or any Subsidiary or materially impair the value of such Property subject thereto; (g) minor defects and irregularities in title to any Property which do not secure any monetary obligations and which in the aggregate do not materially impair use of such Property for the purposes for which such Property is held by the Borrower and any Subsidiary or materially impair the value of such Property subject thereto; (h) Liens on cash or securities pledged to secure performance of tenders, surety and appeal bonds, government contracts, performance and return of money bonds, bids, trade contracts, leases, statutory obligations, regulatory obligations and other obligations of a like nature incurred in the ordinary course of business and (i) judgment and attachment Liens not giving rise to an Event of Default, provided that any appropriate legal proceedings which may have been duly initiated for the review of such judgment shall not have been finally terminated or the period within which such proceeding may be initiated shall not have expired and no action to enforce such Lien has been commenced; provided, further that Liens described in clauses (a) through (e) shall remain "Excepted Liens" only for so long as no action to enforce such Lien has been commenced and no intention to subordinate the first priority Lien granted in favor of the Administrative Agent and the Lenders is to be hereby implied or expressed by the permitted existence of such Excepted Liens. 9 "Excluded Taxes" means, with respect to the Administrative Agent, any Lender, the Issuing Bank or any other recipient of any payment to be made by or on account of any obligation of the Borrower or any Guarantor hereunder or under any other Loan Document, (a) income or franchise taxes imposed on (or measured by) its net income by the United States of America or such other jurisdiction under the laws of which such recipient is organized or in which its principal office is located or, in the case of any Lender, in which its applicable lending office is located, (b) any branch profits taxes imposed by the United States of America or any similar tax imposed by any other jurisdiction in which the Borrower or any Guarantor is located and (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Section5.04(b)), any withholding tax that is imposed on amounts payable to such Foreign Lender at the time such Foreign Lender becomes a party to this Agreement (or designates a new lending office) or is attributable to such Foreign Lender's failure to comply with Section5.03(e), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new lending office (or assignment), to receive additional amounts with respect to such withholding tax pursuant to Section5.03(a) or Section5.03(c). "FAS133" means Statement of Financial Accounting Standard133 (and any statements replacing, modifying or superseding such statement) adopted by the Financial Accounting Standards Board. "Federal Funds Effective Rate" means, for any day, the weighted average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published on the next succeeding Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for any day that is a Business Day, the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day for such transactions received by the Administrative Agent from three Federal funds brokers of recognized standing selected by it. "Financial Officer" means, for any Person, the chief financial officer, principal accounting officer, treasurer or controller of such Person.Unless otherwise specified, all references herein to a Financial Officer means a Financial Officer of the Borrower. "Financial Statements" means the financial statement or statements of the Borrower and its Consolidated Subsidiaries referred to in Section7.04(a). "Foreign Lender" means any Lender that is organized under the laws of a jurisdiction other than that in which the Borrower is located.For purposes of this definition, the United States of America, each State thereof and the District of Columbia shall be deemed to constitute a single jurisdiction. 10 "Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary. "GAAP" means generally accepted accounting principles in the United States of America as in effect from time to time subject to the terms and conditions set forth in Section1.05. "Governmental Authority" means the government of the United States of America, any other nation or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supranational bodies such as the European Union or the European Central Bank) over the Borrower, any Subsidiary, any of their Properties, any Agent, the Issuing Bank or any Lender. "Governmental Requirement" means any law, statute, code, ordinance, order, determination, rule, regulation, judgment, decree, injunction, franchise, permit, certificate, license, authorization or other directive or requirement, whether now or hereinafter in effect, including, without limitation, Environmental Laws, energy regulations and occupational, safety and health standards or controls, of any Governmental Authority. "Guarantors" means (a) NRC until released as provided in Section2.09(c), (b) all Subsidiaries of the Borrower, and (c) each other Subsidiary that guarantees the Indebtedness pursuant to Section8.14(b). "Guaranty Agreement" means an agreement executed by the Guarantors in form and substance satisfactory to the Administrative Agent, unconditionally guarantying on a joint and several basis, payment of the Indebtedness, as the same may be amended, modified or supplemented from time to time. "Highest Lawful Rate" means, with respect to each Lender, the maximum nonusurious interest rate, if any, that at any time or from time to time may be contracted for, taken, reserved, charged or received on the Notes or on other Indebtedness under laws applicable to such Lender which are presently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in effect and which allow a higher maximum nonusurious interest rate than applicable laws allow as of the date hereof. "Hydrocarbon Interests" means all rights, titles, interests and estates now or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases (excluding coal and timber), or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding royalty and royalty interests, net profit interests and production payment interests, including any reserved or residual interests of whatever nature.Unless other indicated herein, each reference to the term "Hydrocarbon Interests" shall mean Hydrocarbon Interests of the Borrower and its Subsidiaries. "Hydrocarbons" means oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all products refined or separated therefrom.Unless otherwise indicated herein, each reference to the term "Hydrocarbons" shall mean Hydrocarbons of the Borrower and its Subsidiaries. 11 "Indebtedness" means any and all amounts owing or to be owing by the Borrower, any Subsidiary or any Guarantor (whether direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due, now existing or hereafter arising):(a) to the Administrative Agent, the Issuing Bank or any Lender under any Loan Document; (b) to any Swap Lender under any Swap Agreement between the Borrower or any Subsidiary and such Swap Lender (which shall be deemed to be the Swap Termination Value as of the date the amount of Indebtedness is being determined) and (c) all renewals, extensions and/or rearrangements of any of the above. "Indemnified Taxes" means Taxes other than Excluded Taxes. "Initial Reserve Report" means the report of Netherland, Sewell & Associates, Inc., with respect to certain Oil and Gas Properties of the Borrower and its Subsidiaries as of July1, "Interest Election Request" means a request by the Borrower to convert or continue a Borrowing in accordance with Section2.04. "Interest Expense" means, for any period, the sum (determined without duplication) of the aggregate gross interest expense of the Borrower, the Consolidated Subsidiaries and Vanguard Resources for such period, including to the extent included in interest expense under GAAP:(a)amortization of debt discount, (b)capitalized interest and (c)the portion of any payments or accruals under Capital Leases allocable to interest expense, minus (i)the portion of any payments or accruals under Synthetic Leases allocable to interest expense, (ii)any imputed interest pursuant to asset retirement obligations whether or not the same constitutes interest expense under GAAP; and (iii)the non-cash amortized portion of deferred financing costs. "Interest Payment Date" means (a) with respect to any ABR Loan, the last day of each March, June, September and December and (b) with respect to any Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing of which such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest Period of more than three months' duration, each day prior to the last day of such Interest Period that occurs at intervals of three months' duration after the first day of such Interest Period. "Interest Period" means with respect to any Eurodollar Borrowing, the period commencing on the date of such Borrowing and ending on the numerically corresponding day in the calendar month that is one, two, three or six months thereafter, as the Borrower may elect; provided, that (a) if any Interest Period would end on a day other than a Business Day, such Interest Period shall be extended to the next succeeding Business Day unless such next succeeding Business Day would fall in the next calendar month, in which case such Interest Period shall end on the next preceding Business Day and (b) any Interest Period pertaining to a Eurodollar Borrowing that commences on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the last calendar month of such Interest Period) shall end on the last Business Day of the last calendar month of such Interest Period.Interest shall accrue from and including the first day of an Interest Period to but excluding the last day of such Interest Period.For purposes hereof, the date of a Borrowing initially shall be the date on which such Borrowing is made and thereafter shall be the effective date of the most recent conversion or continuation of such Borrowing. 12 "Interim Redetermination" has the meaning assigned such term in Section2.07(b). "Interim Redetermination Date" means the date on which a Borrowing Base that has been redetermined pursuant to an Interim Redetermination becomes effective as provided in Section2.07(d). "Investment" means, for any Person:(a) the acquisition (whether for cash, Property, services or securities or otherwise) of Equity Interests of any other Person or any agreement to make any such acquisition (including, without limitation, any "short sale" or any sale of any securities at a time when such securities are not owned by the Person entering into such short sale) or any capital contribution to any other Persons; (b)the making of any deposit with, or advance, loan or capital contribution to, assumption of Debt of, purchase or other acquisition of any other Debt or equity participation or interest in, or other extension of credit to, any other Person (including the purchase of Property from another Person subject to an understanding or agreement, contingent or otherwise, to resell such Property to such Person, but excluding any such advance, loan or extension of credit having a term not exceeding ninety (90) days representing the purchase price of inventory or supplies sold by such Person in the ordinary course of business); (c) the purchase or acquisition (in one or a series of transactions) of Property of another Person that constitutes a business unit or (d) the entering into of any guarantee of, or other contingent obligation (including the deposit of any Equity Interests to be sold) with respect to, Debt or other liability of any other Person and (without duplication) any amount committed to be advanced, lent or extended to such Person. "Issuing Bank" meansCitibank, in its capacity as the issuer of Letters of Credit hereunder, and its successors in such capacity as provided in Section2.08(i).The Issuing Bank may, in its discretion, arrange for one or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which case the term "Issuing Bank" shall include any such Affiliate with respect to Letters of Credit issued by such Affiliate. "LC Collection Account" has the meaning assigned such term in Section 2.08(j). "LC Commitment" at any time means twenty percent (20%) of the then existing Borrowing Base. "LC Disbursement" means a payment made by the Issuing Bank pursuant to a Letter of Credit. "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements that have not yet been reimbursed by or on behalf of the Borrower at such time.The LC Exposure of any Lender at any time shall be its Applicable Percentage of the total LC Exposure at such time. 13 "Lenders" means the Persons listed on Annex I and any Person that shall have become a party hereto pursuant to an Assignment and Assumption, other than any such Person that ceases to be a party. "Letter of Credit" means any letter of credit issued pursuant to this Agreement. "Letter of Credit Agreements" means all letter of credit applications and other agreements (including any amendments, modifications or supplements thereto) submitted by the Borrower, or entered into by the Borrower (whether for itself or any Subsidiary as the account party), with the Issuing Bank relating to any Letter of Credit. "Lewis Energy Acquisition Agreements" means (a) that certain Asset Purchase and Sale Agreement between Segundo Navarro Drilling, Ltd., an affiliate of Lewis Energy Group, L.P., as seller and Vanguard Permian, LLC and Vanguard Natural Resources, LLC, as buyers, dated as of July 18, 2008, and all modifications and amendments thereof, and (b) that certain Purchase and Sale Agreement between Segundo Navarro Drilling, Ltd., an affiliate of Lewis Energy Group, L.P., as seller, and Vanguard Permian and Vanguard Resources, as buyers, dated as of July17, 2009, and all modifications and amendments thereof. "Lewis Energy Acquisition Documents" means the Lewis Energy Acquisition Agreements and all agreements, assignments, deeds, conveyances, certificates or other documents and instruments now or hereafter executed and delivered by and between Vanguard Permian and/or Vanguard Resources, as buyers, and/or any member of the seller pursuant to the Lewis Energy Acquisition Agreements or in connection with the transactions contemplated by the Lewis Energy Acquisition Agreements. "Lewis Energy Affidavit of Payment of Trade Bills" means an affidavit in the form of Exhibit G attached hereto containing the information as provided herein with respect to the Lewis Energy Properties. "Lewis Energy Property Certificate" means a certificate or certificates (whether one or more) in the form of Exhibit H attached hereto with respect to the Lewis Energy Properties. "Lewis Energy Properties" means the properties being acquired by Vanguard Permian pursuant to the Lewis Energy Acquisition Documents. "Lewis Energy Title Indemnity Agreement" means a title indemnity agreement from Vanguard Permian and Vanguard Resources with respect to the Lewis Energy Properties which shall be in form and substance satisfactory to Administrative Agent. "LIBO Rate" means, with respect to any Eurodollar Borrowing for any Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such Service, or any successor to or substitute for such Service, providing rate quotations comparable to those currently provided on such page of such Service, as determined by the Administrative Agent from time to time for purposes of providing quotations of interest rates applicable to dollar deposits in the London interbank market) at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period, as the rate for dollar deposits with a maturity comparable to such Interest Period.In the event that such rate is not available at such time for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing for such Interest Period shall be the rate at which dollar deposits of $5,000,000 and for a maturity comparable to such Interest Period are offered by the principal London office of the Administrative Agent in immediately available funds in the London interbank market at approximately 11:00 a.m., London time, two Business Days prior to the commencement of such Interest Period. 14 "Lien" means any interest in Property securing an obligation owed to, or a claim by, a Person other than the owner of the Property, whether such interest is based on the common law, statute or contract, and whether such obligation or claim is fixed or contingent, and including but not limited to (a) the lien or security interest arising from a mortgage, encumbrance, pledge, security agreement, conditional sale or trust receipt or a lease, consignment or bailment for security purposes or (b) production payments and the like payable out of Oil and Gas Properties.The term "Lien" shall include easements, restrictions, servitudes, permits, conditions, covenants, exceptions or reservations.
